Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to enjoin the respondent, or any Judge of the County Court, Westchester County, from imposing sentence on the petitioner in an underlying criminal action entitled People v Thomas A. Butti, pending in that court under Indictment No. 92-1772.
Motion by the respondent to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motion, it is
*474Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.